 



Exhibit 10.1

 

TENTH AMENDMENT TO THE LICENSE AGREEMENT

UC Control Number 2006-03-0536

 

THIS TENTH AMENDMENT (the “Tenth Amendment”), dated June 3, 2016 (the “Tenth
Amendment’s Effective Date”), is made by and between THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA (“The Regents”), a California corporation having its
statewide administrative offices at IIII Franklin Street, 12” Floor, Oakland,
California 94607-5200, acting through the offices of The University of
California, Los Angeles located at 11000 Kinross Avenue, Suite #200, Los
Angeles, CA 90095-1406 and BONE BIOLOGICS CORPORATION (“Licensee”) having a
principal place of business at 321 Columbus Avenue, Boston, MA 02116 and amends
the Exclusive License Agreement with Licensee, dated March 15, 2006 with UC
Agreement Control Number 2006-03-0536 as amended by the First Amendment dated
September 1,2007 with UC Control Number 2006-03-0536F, as further amended by the
Second Amendment dated May 29, 2008 with UC Control Number 2006-03-05361, as
further amended by the Third Amendment dated December 4, 2008 with UC Control
Number 2006-03-0536K, as further amended by the Fourth Amendment dated August
19, 2009 with UC Control Number 2006-03-0536M, as further amended by the Fifth
Amendment dated January 11,2011 with UC Control Number 2006-03-0536T, as further
amended by the Sixth Amendment dated August 18, 2011 with UC Control Number
2006-03-0536V, as further amended by the Seventh Amendment dated August 7, 2012
with UC Control Number 2006-03-0536W, as further amended by the Eighth Amendment
dated October 22, 2013 with UC Control Number 2006-03-0536Y, as further amended
by the Ninth Amendment dated December 22, 2015 with UC Control Number
2006-03-0356 R-29 (collectively, the “License Agreement”) in accordance with the
terms and conditions of this Tenth Amendment.

 

RECITALS

 

WHEREAS, Licensee desires to obtain an exclusive time-limited right to negotiate
in good faith the terms of expanding the Field of Use of the License Agreement
to include treatment of osteoporosis by systemic administration;

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants, and agreements hereinafter set forth, all parties to this
Tenth Amendment mutually agree to amend the License Agreement as follows:

 

1. ADD the following PARAGRAPH 2.5 to ARTICLE 2 (GRANT) of the License
Agreement:

 

“2.5 The Regents hereby grants to Licensee an exclusive, time-limited right to
negotiate in good faith the expansion of the Field of Use definition of the
License Agreement to include treatment of Osteoporosis (the “Option”). The term
of the Option (the “Option Term”) will be for a period of one (1) year
commencing from the Tenth Amendment Effective Date. Licensee may exercise the
Option by providing written notice to The Regents after completion of the
diligence milestones outlined in this Section 2.5, declaring its intent to
exercise the Option to negotiate the expansion of the Field of Use to include
Osteoporosis. If Licensee elects to exercise the Option, the parties agree to
negotiate in good faith the terms and conditions for a period not to exceed
three (3) months from the date of Licensee’s exercise of the Option (the
“Negotiation Period”). The Negotiation Period may be extended upon mutual
written agreement of the parties. If, despite the parties’ good faith
negotiation, such expansion of the Field of Use is not concluded within the
Negotiation Period, neither party will have any further obligations to the other
with respect to such Field of Use expansion.

 

 1 

   

 

During the Option Term, Licensee will achieve the following diligence
milestones:     2.5a Prepare and deliver to The Regents investor documents
outlining strategic plan for development of the Osteoporosis indication;    
2.5b Conduct meetings (in person or by telephone) with minimum five (S)
prospective corporate partners (e.g. pharmaceutical companies, biotechnology
companies and medical device companies); and     2.5c Initiate large animal
(e.g. sheep) pilot testing of NELL-I in the spinal fusion Field of Use.

 

In the event Licensee is unable to complete all of the milestones outlined in
the above during the Option Term, The Regents will not be obligated to negotiate
or enter into the expansion of the Field of Use definition of the License
Agreement.”

 

2. In the event the Field of Use of the License Agreement is expanded per this
Tenth Amendment:

 

2.1 ADD the following PARAGRAPH 1.18 to ARTICLE 1 (DEFINITIONS) of the License
Agreement:       “1.18 “Osteoporosis” means thinning of the bones, with
reduction in bone mass, due to depletion of calcium and bone protein.”       2.2
DELETE the Field of Use defined in PARAGRAPH 1.4 in ARTICLE 1 (DEFINITIONS) of
the License Agreement in its entirety and REPLACE with the following:       “1.4
The “Field of Use” means use in spinal fusion by local administration and
Osteoporosis, and excludes use in cartilage and all other indications.”

 

In Consideration for this Tenth Amendment, Licensee agrees to pay to The Regents
Five Thousand Dollars ($5,000.00). If Licensee fails to make such payment within
thirty (30) days of the Tenth Amendment’s Effective Date, The Regents shall have
the right, but not the obligation, to terminate this Tenth Amendment in its
entirety by providing written notice to Licensee. All other terms and conditions
of the License Agreement remain the same.

 

 2 

   

 

This Tenth Amendment may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. Facsimile, Portable Document Format (PDF) or photocopied
signatures of the Parties will have the same legal validity as original
signatures.

 

IN WITNESS WHEREOF, the parties have executed this Tenth Amendment by their duly
authorized representatives for good and valuable consideration.

 

BONE BIOLOGICS CORPORATION   THE REGENTS OF THE UNIVERSITY OF CALIFORNIA        
  By:     By:             Name: Stephen R. LaNeve   Name: Benjamin Dibling      
    Title: Chief Executive Officer   Title: Sr. Associate Director of Licensing
          Date: June 6, 2016   Date:  

  

 3 

   

 

 

 



 